DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on May 19, 2022 is acknowledged.  The traversal is on the grounds that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of the claims would encompass a search for the subject matter of the remaining claims and therefore no serious search burden exists (Applicant’s remarks 5/19/22, pg. 1, first full paragraph).  This is not found persuasive because the search burden was properly established in the requirement for restriction mailed March 23, 2022. The method claims are limited to isostatic pressing and while the component claims include recitations that the component is formed using isostatic pressing, this constitutes a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself , see MPEP § 2113(I). As such, a search for the product would not be limited to isostatic pressing, but would include all areas with equivalent structures. This would require searching in different classifications, as well as the use of different keyword searches to capture the different features of the inventions. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 19, 2022.

Status of Claims
	Claims 1-12 are examined in this office action with claims 13-16 being withdrawn as directed to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0008] of the specification, the only sentence in the paragraph ends with “typically machining or acid pickling; and,”.  As this sentence ends mid-idea with no period, it is not grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the provided canister" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of “a canister” in claim 1 from which claim 2 depends, there is no previous recitation of “a provided canister”. Claim 3 is also rejected as it depends from claim 2 and does not solve the above issue.

Claim 7 recites the limitation "the retained canister" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of “a canister” in claim 1 from which claim 7 depends, there is no previous recitation of “a provided canister”. Claim 8 is also rejected as it depends from claim 7 and does not solve the above issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2208389 A of Betz.
As to claim 1, Betz discloses a mould shell (i.e. canister) where at least two three-dimensional shaped shell walls (i.e. canister walls with at least a first and second wall section) are spaced from each other to form one or more hollow spaces (i.e. internal cavity) (Betz, claim 1). Betz discloses where the individual shell walls consist of different materials (Betz, claim 12), meeting the claim limitation where the two wall sections are of different materials. Betz discloses where the hollow spaces (i.e. internal cavity) is filled with powder which can be compressed metallurgically (Betz, claim 1). Betz discloses where the filled shell is isostatically pressed to form the finished component (Betz, claim 1 and pg. 6, lines 21-23; see also FIG. 2e and 2g), meeting the claim limitation of performing an isostatic pressing process on the filled container and retaining the canister as an integral part of the component. As the powder is capable of being compressed metallurgically (Betz, claim 1) and isostatic pressing is performed, the powder material is thereby consolidated, meeting the claim limitation. Further, as Betz discloses isostatic pressing of the powder at a suitable temperature (Betz, pg. 6, lines 21-23), this means that the internal structure of the component comprises the consolidated powder material as this consolidation is the result of isostatic pressing. Betz also discloses where the shell walls (i.e. canister walls) form a part of the surface of the component that covers the internal structure (Betz, FIG. 2g) where 10 and 13 are external shell walls that form part of the surface of the component and cover the internal structure of the hollow spaces 21 and 22 which are filled with consolidated powder. 

As to claim 2, Betz discloses where the shell walls (i.e. canister walls) form a part of the surface of the component that covers the internal structure (Betz, FIG. 2g) where 10 and 13 are external shell walls that form part of the surface of the component and cover the internal structure of the hollow spaces 21 and 22 which are filled with consolidated powder. This meets the limitation of the canister wall of the canister being provided for use as cladding as cladding is an outer layer of material covering another and in this case the shell walls in Betz are a layer of material covering the internal powder structure.

As to claim 3, Betz discloses where the shell sheets are made of a nickel-based alloy (Betz, pg. 5, lines 10-11).


As to claim 4, Betz discloses where the outer shell sheets are provided with a layer made of a corrosion-resistant material (Betz, pg. 5, lines 11-13; see also Fig. 2b where the corrosion resistant layer is 14). As a coating is just a thin layer or covering of something and Betz shows that this corrosion resistant layer is provided before the part is manufactured (Betz, Fig. 2b), this meets the claim limitation of where the canister is pre-coated and the coating will be present on at least part of the component. 

As to claim 5, Betz discloses where it is a turbine blade (Betz, claim 14; see also pg. 3, lines 15-16 and Figs. 2a through 2g). Further, the limitation “a blade for a gas turbine engine” is an intended use and does not result in a structural difference in the claimed device, see MPEP § 2111.02(II) and therefore Betz meets the claim limitations as the blade it discloses is capable of being used in a gas turbine engine.

As to claim 6, Betz discloses manufacturing a conical housing (Betz, pg. 3, lines 12-14; see also Fig. 1a and 1b). As a vessel is a hollow container, this conical housing meets the claim limitations as it is hollow and it is capable of containing materials.

As to claim 7, Betz discloses where there is a first wall section 2, and a second wall section 1 opposite the first section, where at least a part of the internal cavity 8 being defined between the first wall section 2 and the second wall section 1, and where the first wall section 2 of the retained container forms part of an external surface of the vessel as this would be the outside of the housing i.e. vessel and the second wall section 1 of the retained canister forms part of an internal surface of the housing i.e. vessel (Betz, Fig. 1a and 1b reproduced below).

    PNG
    media_image1.png
    804
    521
    media_image1.png
    Greyscale

As to claim 8, Betz discloses where the outer shell sheets are provided with a layer made of a corrosion-resistant material (Betz, pg. 5, lines 11-13; see also Fig. 2b where the corrosion resistant layer is 14).

As to claim 9, Betz discloses where four flat shell sheets with essentially the same contour are joined together along their edges e.g. by diffusion welding. so as to be undetachable and to lie on top of each other; by means of a tube opening into a gap between the two middle shell sheets where the shell join is inflated against a first two-sided hollow mould defining a central hollow space (Betz, claim 14), thereby by disclosing where a central hollow space is formed between shell sheets, i.e. canister walls, Betz discloses where the canister is fabricated.

As to claim 10, Betz discloses wherein further components are placed in the internal cavity of the canister before the internal cavity is filled with a powdered material (Betz, Fig. 2a – 2g), where the middle shell sheets 11 and 12 are further components in the internal cavity, meeting the claim limitations.

As to claim 11, Betz discloses where there are middle shell sheets (Betz, claim 14; see also Fig. Fig. 2a – 2g where the middle shell sheets are 11 and 12) and Betz discloses where the shell walls consist of a Ni-based alloy, i.e. a metal (Betz, claim 8), thus Betz discloses where the one or more further components comprises a metal plate as a sheet reads on the term plate and it is made of metal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2208389 A of Betz in view of US 2017/0260997 A1 of Mola.
As to claim 12, Betz discloses where the hollow spaces are filled with powder which can be compressed metallurgically, and are degassed and sealed (Betz, claim 1), meeting the claim limitation where the filled container is sealed. Betz discloses that the filled shell is then isostatically pressed to form the finished component (Betz, claim 1).
However, Betz does not explicitly disclose where the canister is subjected to 100-150 MPa.
Mola relates to a method of manufacturing impellers for turbines (Mola, paragraph [0001]) where a semi-finished impeller is provided with annular cavities extending around the rotation axis of the impeller and gaps between adjacent tubular components which are filled with metal powder and the semi-finished impeller is subject to hot isostatic pressing, to densify the metal powder and form a monolithic final impeller (Mola, abstract). Mola teaches a suitable pressure for performing hot isostatic pressing for these parts with cavities is in a range of about 50 MPa-310 MPa (Mola, paragraph [0078]). Mola teaches that this process causes the powder material filling the gaps or empty spaces and cavities inside the semi-finished impeller to densify and coalesce, obtaining a solid structure (Mola, paragraph [0078]). 
As Betz discloses isostatic pressing to form the part, but does not disclose a pressure for carrying out the pressing, one of ordinary skill would naturally look to the art to determine the appropriate parameters to use to carry out the method disclosed in Betz. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute hot isostatic pressing at a pressure of 50 MPa-310 MPa as taught by Mola into the method of forming a component disclosed by Betz, thereby causing the powder material filling the gaps or empty spaces and cavities inside the part to densify and coalesce, obtaining a solid structure (Mola, paragraph [0078]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed pressure over the prior art disclosure since the prior art teaches that the part can be densified to form a solid structure throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733